Case 1:08-cv-04405-PKC-PK Document 690 Filed 02/24/20 Page 1 of 58 PageID #: 19032



   1                           UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF NEW YORK
   2

   3    ------------------------------------X
        ALLSTATE INSURANCE COMPANY, et al., :
   4                                        :         08-CV-04405 (PKC)
                             Plaintiffs,    :
   5                                        :
                       v.                   :         225 Cadman Plaza East
   6                                        :         Brooklyn, New York
        MARK MIRVIS, et al.,                :
   7                                        :         February 10, 2020
                             Defendants.    :
   8    ------------------------------------X

   9
                   TRANSCRIPT OF CIVIL CAUSE FOR MOTION HEARING
  10                      BEFORE THE HONORABLE PEGGY KUO
                          UNITED STATES MAGISTRATE JUDGE
  11
        APPEARANCES:
  12
        For Plaintiffs:                WILLIAM J. NATBONY, ESQ.
  13                                   Cadwalader, Wickersham & Taft, LLP
                                       1 World Financial Center
  14                                   New York, New York 10281

  15                                   DANIEL SCOTT MARVIN, ESQ.
                                       ROBERT A. STERN, ESQ.
  16                                   Morrison Mahoney, LLP
                                       120 Broadway, Suite 1010
  17                                   New York, New York 102710

  18    For Movants Lyubov Mirvis GARY TSIRELMAN, ESQ.
        and Tatyana Mirvis:       NICHOLAS PAUL BOWERS, ESQ.
  19                              Gary Tsirelman, PC
                                  129 Livingston Street
  20                              Brooklyn, New York 11201

  21    For Defendant Mark             MARK MIRVIS, Pro Se
        Mirvis:                        289 Bayberry Drive
  22                                   Hewlett, New York 11557

  23    Court Transcriber:             RUTH ANN HAGER, C.E.T.**D-641
                                       Typewrite Word Processing Service
  24                                   211 N Milton Road
                                       Saratoga Springs, New York 12866
  25


        Proceedings recorded by electronic sound recording, transcript
        produced by transcription service.
Case 1:08-cv-04405-PKC-PK Document 690 Filed 02/24/20 Page 2 of 58 PageID #: 19033



                                                                                  2

     1   (Proceedings began 11:33 a.m.)

     2                THE CLERK:     The Honorable Magistrate Judge Peggy Kuo

     3   presiding.    Civil cause for motion hearing, docket number 08-

     4   CV-04405, Allstate Insurance Company, et al. v. Mirvis, et al.

     5                Counsel, please state your name for the record,

     6   starting with the plaintiffs.

     7                MR. NATBONY:     William Natbony from Cadwalader,

     8   Wickersham & Taft, on behalf of plaintiffs.         Good morning,

     9   Your Honor.

   10                 MR. MARVIN:    Daniel Marvin, Morrison Mahoney, also

   11    for plaintiffs.    Good morning.

   12                 MR. STERN:    Rob Stern from Morrison Mahoney on

   13    behalf of plaintiffs.       Good morning, Your Honor.

   14                 MR. TSIRELMAN:    Gary Tsirelman on behalf of Tatyana

   15    Mirvis and Lyubov Mirvis.       Good morning, Your Honor.

   16                 MR. BOWERS:    Nicholas Bowers on behalf of Lyubov

   17    Mirvis and Tatyana Mirvis.

   18                 THE COURT:    Good morning, everyone.    Sorry.    My mic

   19    wasn’t on.

   20                 MR. NATBONY:    Good morning, Your Honor.

   21                 MR. BOWERS:    Good morning, Your Honor.

   22                 THE COURT:    Okay.   I was saying “good morning” to

   23    everyone.    So we’re here on a hearing to consider the motion

   24    that’s been made by plaintiffs with regard to 289 Bayberry

   25    Drive.   My -- I guess, let me just start by asking, what is
Case 1:08-cv-04405-PKC-PK Document 690 Filed 02/24/20 Page 3 of 58 PageID #: 19034



                                                                                 3

     1   the status of the home at the moment?        Who -- who’s living

     2   there?   What’s -- there’s a lien on it.       Right.    Like what is

     3   happening?

     4                MR. NATBONY:   Sure.   First of all, Your Honor, I did

     5   have a conversation with Mr. Tsirelman before we began today

     6   and my understanding is there is no -- there is going to be no

     7   further submission of evidence before you today.          So the

     8   record is I know that Mr. Tsirelman and Mr. Bowers sent some

     9   additional documents to the Court recently, which we looked at

   10    and we’ll be happy to address at the time that we present

   11    argument to Your Honor.

   12                 But to answer your question directly, my

   13    understanding is that Mark Mirvis, his wife, his daughter,

   14    Tatyana, Tatyana’s husband and a young child whose name I

   15    won’t put into the record for the moment, all live in the

   16    house at the moment.

   17                 My understanding is that there are -- there is a

   18    mortgage and a line of credit out on the property.          The most

   19    recent valuation on the property dated January 2, 2020 that

   20    we’ve pulled off the Nassau County Department of Assessment

   21    assesses the market value at over 1.4 million dollars.           My

   22    understanding is that the total outstanding based on the

   23    mortga -- on the outstanding line of credit and looks to me to

   24    be around --

   25                 What is it?
Case 1:08-cv-04405-PKC-PK Document 690 Filed 02/24/20 Page 4 of 58 PageID #: 19035



                                                                                4

     1              MR. TSIRELMAN:     The mortgage -- Your Honor, in their

     2   papers the mortgage amounts to approximately $785,000.

     3              MR. NATBONY:    Right.

     4              MR. TSIRELMAN:     And the homestead exemption they

     5   admit to be about $170,000.

     6              MR. NATBONY:    Right.    So the mor -- as I had read it

     7   in docs 632, the mortgage and LCC balances are somewhere

     8   between 750 and 800,000.      We agree on that.     And then the

     9   exemption I believe, Your Honor, under the law is $170,825.

   10    So, you know, just so that we know this is not an exercise in

   11    futility there is, in fact, equity in the property.

   12               THE COURT:    Okay.    So can you explain -- I mean, I

   13    don’t think I understand how the homestead extension --

   14    exemption works.    What would that mean?      That --

   15               MR. NATBONY:    I --

   16               THE COURT:    That’s the amount of money that --

   17               MR. TSIRELMAN:     That’s the amount of money that

   18    cannot be garnished by a creditor.

   19               THE COURT:    Got it.    That’s what I thought it was.

   20               MR. NATBONY:    That -- that’s my understanding and

   21    that’s provided for in the CPLR, Your Honor,

   22               THE COURT:    Right.    Okay.

   23               MR. NATBONY:    Shall I --

   24               THE COURT:    So whatever the house is sold for, the

   25    Mirvises would get that amount.       All right.
Case 1:08-cv-04405-PKC-PK Document 690 Filed 02/24/20 Page 5 of 58 PageID #: 19036



                                                                                 5

     1              MR. NATBONY:    That’s correct, Your Honor.

     2              THE COURT:    So let me ask another question before

     3   you start, Mr. Natbony.      Are you seeking to have the entire

     4   house -- I mean, you can’t sell half a house I guess.           Maybe

     5   you can, so that’s what we should find out.         But are you

     6   seeking to have the whole house sold and to seize half of it

     7   be -- as part of Mr. Mirvis’s judgment?

     8              MR. NATBONY:    Happy to address that, Your Honor.

     9              THE COURT:    Okay.

   10               MR. NATBONY:    So I think there’s no dispute that the

   11    law allows us to execute on whatever that means on Mr. Mirvis’

   12    interest in the property.

   13               I guess the question is about the second half of the

   14    property that Your Honor -- so our position is that under two,

   15    in fact, cases now, that is the one in the Eastern District

   16    and one in the Southern District, that is under the Clarkson

   17    decision, 533 F. Supp. 905 and under the Hallmark Electronics

   18    Corporation case out of the Eastern District.         And that was

   19    Judge Nickerson that, in fact, once the fraudulent conveyance

   20    of the property was made and that Mrs. Mirvis participated in

   21    that fraudulent conveyance, the tendency by the entirety is

   22    dis -- is extinguished and, in fact, the law provides that we

   23    would have the ability to execute on the entire of the house.

   24               So that is our position.      That is undisputed as a

   25    matter of law that we have at least entitlement to the --
Case 1:08-cv-04405-PKC-PK Document 690 Filed 02/24/20 Page 6 of 58 PageID #: 19037



                                                                                6

     1   Mr. Mirvis’s interest and under prevailing case law because of

     2   Mrs. Mirvis’s participation in the fraudulent conveyance it is

     3   no longer a tendency by the entirety.        It’s now a tendency in

     4   common and, in fact, we can execute on the entire -- and in

     5   fact, you know, if you think about it, Your Honor, and the way

     6   the courts have said the rationale for this, you know, there’s

     7   a good reason for that rule.      And the rule is that when you

     8   are looking at the wife’s participation in the fraudulent

     9   conveyance, and I think as Judge Nickerson said, if you don’t

   10    do what is set forth in the two cases that I’ve said,

   11    essentially you are -- the Court is enabling these individuals

   12    to accomplish precisely what they wanted to do, you know, in a

   13    fraudulent conveyance.

   14                 So what they couldn’t do by fraud you’re now able to

   15    accomplish by -- if the husband outlived the wife you’d be

   16    essentially shielding half the property, you know, from

   17    execution.    And Judge Dickerson found -- Judge Owen found in

   18    Clarkson that that result, which is allowing the ultimate-only

   19    execution on half of the property after the wife has

   20    participated, would offend justice.        And that’s our position

   21    on that.

   22               THE COURT:    Right.   And what is the fraudulent

   23    conveyance here that Mrs. Mirvis participated in?

   24               MR. NATBONY:    If you recall, Your Honor, and Your

   25    Honor issued the decision on this again.         It’s really
Case 1:08-cv-04405-PKC-PK Document 690 Filed 02/24/20 Page 7 of 58 PageID #: 19038



                                                                                 7

     1   undisputed that Mr. Mirvis -- Mark Mirvis -- and his wife

     2   transferred their interests to their daughter for $10 in

     3   consideration.

     4              THE COURT:    Right.

     5              MR. NATBONY:    And Your Honor will recall that Your

     6   Honor found that to be a fraudulent conveyance and

     7   essentially --

     8              THE COURT:    Reversed it.

     9              MR. NATBONY:    -- reversed it.

   10               THE COURT:    Right.

   11               MR. NATBONY:    And, you know, put it back.       So that

   12    is --

   13               THE COURT:    So even though that was unsuccessful

   14    conveyance, the fact that they tried to do that is enough to

   15    extinguish her portion of the house?

   16               THE COURT:    Yes, Your Honor.     And, in fact, in both

   17    cases that I mentioned they were reversed.         So this wasn’t a

   18    situation where the conveyances stood or upheld.          Conveyances

   19    were reversed.    One argument was made, oh, it goes back to the

   20    original tendency and the entirety and the courts rejected

   21    that argument in both of those cases.

   22               THE COURT:    But -- so I recall -- I don’t remember

   23    if those were exactly those cases, but in at least some of the

   24    cases that I’ve seen they were a second home and not the

   25    primary home.
Case 1:08-cv-04405-PKC-PK Document 690 Filed 02/24/20 Page 8 of 58 PageID #: 19039



                                                                                8

     1              MR. TSIRELMAN:     Correct, Your Honor.

     2              THE COURT:    A vacation house and a pied-a-terre.

     3              MR. NATBONY:    But I don’t --

     4              THE COURT:    So does that matter?

     5              MR. NATBONY:    I don’t -- well, I think it doesn’t

     6   matter for that legal issue.

     7              THE COURT:    Right.

     8              MR. NATBONY:    I think.    And I believe that at least

     9   one of the cases, the Hallmark, was a primary home.          But I

   10    think it could be relevant to Your Honor’s determination on

   11    whether to under the CPLR deal with the hardship issue which

   12    I’m happy to address.     You know, I think -- you know, Your

   13    Honor is intimately familiar with the family and the

   14    fraudulent issues that have surrounded this family.

   15               Mark Mirvis was found to be an active member of a

   16    fraudulent insurance scheme involving sham companies with a

   17    judgment of 45 million dollars.       And the Court has been aware
   18    of past instances where Mirvis has involved his family

   19    members, you know, in assisting in this scheme.          You will

   20    recall not only Mrs. Mirvis and her daughter’s participation

   21    in this fraudulent conveyance, but there have been others

   22    before Your Honor with respect to bank accounts of Mrs.

   23    Mirvis -- I’m sorry, of Tatyana Mirvis that the debtor had

   24    control over.

   25               So, you know, I have -- I’ve said before that this
Case 1:08-cv-04405-PKC-PK Document 690 Filed 02/24/20 Page 9 of 58 PageID #: 19040



                                                                                 9

     1   is kind of a, you know, all-in-the-family type of situation

     2   but obviously, Your Honor, this is no laughing matter.           It’s

     3   not a TV show.    It’s real life and we think there will have to

     4   be consequences to this action -- these actions.

     5                I think -- this Court already concluded that the

     6   transfer that you talked about was a fraudulent conveyance and

     7   recommended cancellation of the discha -- and discharge of the

     8   deed and that Mirvis’s interest in the property be subject to

     9   levy and the property should be levied upon by the U.S.

   10    Marshal.   That’s already been decided.       And Judge Townes

   11    adopted your report and recommendation.        So as far as whether

   12    something should be levied on that’s already been decided by

   13    you and Judge Townes.

   14                 THE COURT:   The question is when?

   15                 MR. NATBONY:   The question is when and the question

   16    I think also goes to the issue of the hardship, which I’d like

   17    to get to.

   18                 MR. TSIRELMAN:   Your Hon --

   19                 MR. NATBONY:   So --

   20                 MR. TSIRELMAN:   Your Honor, may I briefly address

   21    before we get to the hardship because hardship is really a

   22    small part of our position?

   23                 THE COURT:   Okay.   So why don’t -- fine.     We’ll hold

   24    that and I’ll come back to you, Mr. Natbony.

   25                 MR. NATBONY:   All right.   I did --
Case 1:08-cv-04405-PKC-PK Document 690 Filed 02/24/20 Page 10 of 58 PageID #: 19041



                                                                                10

     1              THE COURT:     Okay.

     2              MR. TSIRELMAN:     Thank you, Your Honor.      Your Honor,

     3   we --

     4              THE COURT:     Well, hold -- hold on a second.

     5              MR. TSIRELMAN:     Oh, there’s more?

     6              THE COURT:     So before you go to hardship was there

     7   anything else you wanted to say on the legal issue?

     8              MR. NATBONY:     Oh, yeah.    I mean, I think that --

     9   there are a couple of things I think that just remain

    10   undisputed that I think the Court should just keep abreast of.

    11   Property does have value.      I think we’ve gone through that.

    12   Clearly, Mirvis has an interest in the property.          You’ve got

    13   the prior order and judgment out there already.          And I think

    14   the other thing I’ll leave for hardship and if Mr. Tsirelman

    15   wants to speak I’ll get to hardship.        Is there anything else

    16   that I had?    Nope.   That’s it.

    17              THE COURT:     Okay.   Great.

    18              So, Mr. Tsirelman, what did you want to say?

    19              MR. TSIRELMAN:     Thank you, Your Honor.      Excuse me.

    20   Your Honor, we strongly disagree with Allstate’s position on

    21   the law.   Specifically -- and this is a case -- before I get

    22   to the case but in sum and substance, Your Honor, Allstate is

    23   really arguing that they should be a creditor with greater

    24   rights after the fraudulent conveyance than they have as the

    25   creditor before the fraudulent conveyance.         That position,
Case 1:08-cv-04405-PKC-PK Document 690 Filed 02/24/20 Page 11 of 58 PageID #: 19042



                                                                                 11

     1   Your Honor, the Appellate Division has already addressed.

     2   It’s not a case that’s cited in any of our papers but I found

     3   it last night as I was preparing for this case and I will give

     4   you a cite.      It’s MAR Midland Bank v. Murkoff, 120 A.D.2d App.

     5   Div. (1986).     And that Court has held and I quote that:

     6               “Defrauded creditor is not entitled to an

     7          enhancement of position beyond what it was before the

     8          fraud.”

     9               It went on to say:

    10               “The punishment is not a proper basis for granting

    11          relief in the fraudulent conveyance action no matter how

    12          scandalous the conduct.”

    13               Now, the cases that Allstate is relying on, you’re

    14   right, Your Honor, they’re different on the facts.           For one,

    15   this was -- in the federal cases this was not a homestead

    16   property; number two, the wife in those cases was involved in

    17   the fraud itself; and number three, the property unlike this

    18   case was transferred to a wife herself and here was

    19   transferred to the daughter.

    20               Moreover, at least one, if not both cases -- I think

    21   one case was before the 1986 and the other case didn’t cite to

    22   this Midland Bank v. Murkoff.       As far as I remember it did

    23   not.

    24              And the difference, Your Honor, and I want to point

    25   this out -- this is very important -- that the Court has found
Case 1:08-cv-04405-PKC-PK Document 690 Filed 02/24/20 Page 12 of 58 PageID #: 19043



                                                                                12

     1   that Mark Mirvis’ interest in the property be subject to the

     2   levy.   It never found that Lyubov Mirvis’s interest should be

     3   subject to the levy.      And, in fact, Your Honor, I would submit

     4   to you that the judgment debtor’s wife cannot be and could not

     5   have been deemed to have fraudulently conveyed her interest in

     6   the property to her daughter.       And why not?     Well, simply

     7   because the fraudulent intent that attaches to the judgment

     8   debtor when he transfers the property to anyone could not have

     9   been attached to his wife.       His wife was not a defendant.       His

    10   wife did not have a judgment against her.         Her right in the

    11   property was unencumbered by any creditor, so her conveyance

    12   could not have been deemed fraudulent.

    13              Now, I was not an attorney in this case before and

    14   the conveyance was -- in fact, was the entire conveyance was

    15   deemed fraudulent and was reversed.        And so Allstate, maybe

    16   because they read our opposition or some other reason,

    17   probably realized that they cannot succeed unless they somehow

    18   implicate the debtor’s wife in this transaction.

    19              So in the reply -- now this is on page 13 -- it kind

    20   of summarizes this entire thing.        And this is what they say,

    21   quote, “Plaintiffs submit that any tendency by the entirety

    22   interest or right of survivorship of L. Mirvis” -- which is

    23   debtor’s wife -- “has or should be deemed to have

    24   terminated” -- which is their argument -- “and based on her

    25   participation in fraudulent transactions.”
Case 1:08-cv-04405-PKC-PK Document 690 Filed 02/24/20 Page 13 of 58 PageID #: 19044



                                                                                 13

     1              So they need her participation in fraudulent

     2   transaction but, Your Honor, nowhere in the motion or the

     3   reply they tell us what is that fraudulent participation.

     4   It’s not here.    The Court did not make a finding as far as I

     5   know that the wife had participated in the fraud.           As argued

     6   before she couldn’t have.

     7              And these cases are very different and the facts of

     8   this, as I said before, is very different than the cases they

     9   cited where the wife actually testified in open court and the

    10   judge deemed her testimony incredible.         In this case Miss --

    11   the wife Mirvis did not testify.        She did not submit to any

    12   deposition.    There’s nothing here that the wife did and, as I

    13   said before, her transaction was, I believe, fully legal.            And

    14   with that in mind, Your Honor, we believe that this motion

    15   should be denied.

    16              I want to also address very briefly before we get to

    17   the hardship exactly what is this house worth and what can

    18   they get out of this house.       So even if we assume that this

    19   house is worth 1.4 million dollars, this house is going to be

    20   sold at an auction.     And we all know that people buying houses

    21   at an auction buy them at 10 to 20 percent below market value

    22   price because if the situation was reversed, if people were

    23   buying it at an auction above the market value price then,

    24   Your Honor, I’d submit to you that every house would have been

    25   sold in an auction.     That’s just not the case.       People buy at
Case 1:08-cv-04405-PKC-PK Document 690 Filed 02/24/20 Page 14 of 58 PageID #: 19045



                                                                                14

     1   an auction and for a good reason.        They can’t get into the

     2   house.   They can’t send an inspector into the house.          They

     3   don’t know what’s broken or what’s fixed.         So the houses

     4   probably would sell ten, 20 percent below the market value.

     5   And 20 percent of 1.4 is $280,000.        And if you subtract from

     6   1.4 just this 20 percent and then you subtract the tax that

     7   the buyer would have to pay the county, the transfer tax, and

     8   the tax they would have to pay to the state.          And the fees

     9   that they would have to pay the sheriff or the Marshal for the

    10   auction and other costs and add into that the $785,000

    11   mortgage and $170,000 exemption, you have to ask yourself why

    12   would Allstate knowing all this still file this motion?

    13              And the answer, Your Honor, I submit to you is the

    14   same reason why Allstate had issued subpoenas for Tatyana

    15   Mirvis which they recently withdrew I understand, the same

    16   reason they issued subpoenas to her husband, the same issue --

    17   the same reason they issued subpoenas to this firm.           The only

    18   reason, Your Honor, is exactly what CPLR 5240 is designed and

    19   grants the Court broad discretionary powers to control and

    20   regulate the enforcement of money judgments to prevent

    21   unreasonable annoyance, expense, embarrassment and

    22   disadvantage.

    23              Your Honor, for all those reasons, and I leave the

    24   hardship for later, we ask the Court either to deny the motion

    25   or as the courts have held give and allow the creditor
Case 1:08-cv-04405-PKC-PK Document 690 Filed 02/24/20 Page 15 of 58 PageID #: 19046



                                                                                15

     1   legitimate security interest which is protected by a lien and

     2   the right of survivorship.        If the wife prede -- predeceases

     3   the judgment debtor, Allstate gets the house.

     4              THE COURT:     And if not?

     5              MR. TSIRELMAN:       And if not, they don’t.

     6              THE COURT:     Okay.    So how does the judgment get

     7   paid?

     8              MR. TSIRELMAN:       It cannot get paid through selling

     9   of the house and fee simple.       There’s simply -- in the State

    10   of New York it’s simply not an option.         And under the facts of

    11   this case it should not be granted.

    12              THE COURT:     Okay.    So I was curious about your

    13   statement that without Mrs. Mirvis’s testimony that the Court

    14   then finds incredible, she can’t be found to have con --

    15   participated in fraud.

    16              MR. TSIRELMAN:       Not --

    17              THE COURT:     I found that to be a somewhat curious --

    18              MR. TSIRELMAN:       Not -- Your Honor --

    19              THE COURT:     -- characterization.

    20              MR. TSIRELMAN:       That’s --

    21              THE COURT:     No?

    22              MR. TSIRELMAN:       I apologize.

    23              THE COURT:     Then I was mistaken.

    24              MR. TSIRELMAN:       Yes.   I apologize.   I’ll make it a

    25   little more clear.     What I meant to say is to distinguish the
Case 1:08-cv-04405-PKC-PK Document 690 Filed 02/24/20 Page 16 of 58 PageID #: 19047



                                                                                  16

     1   facts of this case with the facts of the case they cited.            I

     2   believe the Clarkson case where the wife did testify and the

     3   Court found that, just to make the distinction.

     4               THE COURT:    Okay.   And so are you saying that -- I

     5   guess I’m just trying to extrapolate to this case to see what

     6   the circumstances might be where there -- a Court could find

     7   fraud.    Would you agree that the Court could -- theoretically

     8   maybe not on the facts of the case but that the Court could

     9   infer fraud without testimony?

    10               MR. TSIRELMAN:    Your Honor, certainly the Court can

    11   infer fraud without testimony but as -- I mean, that would be

    12   a very interesting inference and depending on the facts of the

    13   case.    But as the Appellate Division had said and the case I

    14   quoted, they still would not -- the creditor would still not

    15   give greater rights they had before the conveyance than they

    16   do have now.

    17               THE COURT:    All right.    So the fact that Mrs. Mirvis

    18   and Mr. Mirvis made the decision together, right -- because

    19   I’m just trying to figure out since we don’t have testimony

    20   what the facts are in this case, they make a decision together

    21   to convey this house to their daughter for $10.          So that isn’t

    22   something that the Court could infer was fraudulent --

    23               MR. TSIRELMAN:    Correct.

    24               THE COURT:    -- by Mrs. Mirvis?

    25               MR. TSIRELMAN:    Correct, Your Honor.      And let me
Case 1:08-cv-04405-PKC-PK Document 690 Filed 02/24/20 Page 17 of 58 PageID #: 19048



                                                                                17

     1   explain to you why.      So we would be speculating if we would

     2   assume that each one decided to gift each other’s half to the

     3   daughter.    So what could have happened is Ms. Mirvis could

     4   have gran -- or gifted only her half to the daughter.           That

     5   would not be fraudulent.      And Mr. Mirvis decided to grant his

     6   half to the daughter.      That would be a fraudulent conveyance.

     7   But because Ms. Mirvis was not under any judgment and she was

     8   not a defendant, she had every right to gift her half to her

     9   daughter, and that’s the distinction I’m trying to make.

    10               THE COURT:    Right.   I understand that.     But in real

    11   life when people make those decisions they’re only going to do

    12   that with knowledge that they’re doing something that’s not

    13   normal for a purpose, right?       I mean, it wasn’t a birthday

    14   present.    There’s no testimony that it was.

    15               MR. TSIRELMAN:    Well, could -- there’s no testimony

    16   that -- of any sort.

    17               THE COURT:    Right.

    18               MR. TSIRELMAN:    There’s no testimony that it wasn’t.

    19               THE COURT:    But that’s what I mean.      That’s what I’m

    20   saying about --

    21               MR. TSIRELMAN:    Correct.

    22               THE COURT:    -- in real life the Court can’t be blind

    23   to what normally happens and what doesn’t happen and if

    24   there’s a good explanation for it, sure.         But when there’s no

    25   good explanation for something that looks strange and unusual
Case 1:08-cv-04405-PKC-PK Document 690 Filed 02/24/20 Page 18 of 58 PageID #: 19049



                                                                                 18

     1   the Court could infer certain things from it.          And in your

     2   scenario it’s not likely that a husband with a multi-million

     3   judgment against him doesn’t sit down with his wife or -- and

     4   have a conversation about what they’re doing about their

     5   house.   Likewise, there’s no information that the wife has no

     6   idea what is going on and innocently tried to gift this house

     7   as a birthday present to their daughter, right, with this kind

     8   of strange $10 thing because it wasn’t really even a gift.

     9              So I’m just saying that the circumstances are just

    10   highly suspicious and in the absence of information that puts

    11   a factfinder’s mind to rest to say, “Ah, okay.          I see.   That

    12   explains everything.”      In the absence of that I think it seems

    13   fair for the fact finder to say, “You know what, the only

    14   explanation I can come up with is that they’re trying to --

    15   they’re up to no good,” right?       “They’re trying to hide money.

    16   They’re trying to do something that’s technically okay in the

    17   scenario that you posited it, that she’s gifting her half and

    18   then he’s doing something else.”        It may be technically okay

    19   but it in the context is not okay.

    20              So that’s the gray area that I think you’re trying

    21   to lead me through and I just have a lot of questions about

    22   that.

    23              MR. TSIRELMAN:     Yes, Your Honor.     And what I think

    24   to make my point clearer is this.        When the judgment transfers

    25   something like that, the law imposes on that transfer a
Case 1:08-cv-04405-PKC-PK Document 690 Filed 02/24/20 Page 19 of 58 PageID #: 19050



                                                                                19

     1   fraudulent intent.     What I’m saying is that when the wife

     2   transferred it, the law cannot impose of that a fraudulent

     3   intent.   She could have if she wanted to.        Whether there was a

     4   judgment against her husband or what -- no judgment against

     5   her husband, whether she wanted to do it to protect her

     6   part -- her half of the house, she could have well have done

     7   that and that would not have been considered a fraudulent

     8   intent.

     9              So I will take your scenario and I’ll run with it.

    10   Suppose, as in this case, the judgment that is half is subject

    11   to the creditors and her half is not and she could have -- and

    12   I believe there was some testify that they went to an attorney

    13   who suggested something and the attorney could have said, you

    14   know what, at least your half you can protect.          You can

    15   transfer to your daughter.

    16              THE COURT:     “You” meaning --

    17              MR. TSIRELMAN:     The wife.

    18              THE COURT:     Well, why does she have to protect it at

    19   that point?    Under your scenario it’s already protected.

    20              MR. NATBONY:     Right.

    21              MR. TSIRELMAN:     She doesn’t have to, but if she

    22   wanted to give it to her for -- to the daughter for other

    23   purposes, she could have.      That’s all I’m saying.

    24              THE COURT:     Right.   Yeah.   But then it -- but the

    25   other purposes hasn’t been explained to me.
Case 1:08-cv-04405-PKC-PK Document 690 Filed 02/24/20 Page 20 of 58 PageID #: 19051



                                                                                20

     1                MR. NATBONY:   There was an explanation in the record

     2   but not by her.

     3                THE COURT:   Okay.   So there’s no --

     4                MR. TSIRELMAN:   Not by her.

     5                THE COURT:   From my perspective there’s no

     6   explana --

     7                MR. NATBONY:   No.   There isn’t.

     8                THE COURT:   Hold -- hold on.

     9                MR. NATBONY:   I’m sorry.

    10                THE COURT:   There’s no explanation for it.

    11                MR. TSIRELMAN:   Not by her.     Correct, Your Honor.

    12                THE COURT:   And she would have been protected had

    13   she done nothing because the house is half hers.          But instead,

    14   she did something that looks like she’s trying to hide it.

    15   And so once you do that it -- with her husband because it

    16   wasn’t just her half being transferred; it was his half as

    17   well.

    18                MR. TSIRELMAN:   Correct.

    19                THE COURT:   The whole house is being transferred.

    20                MR. TSIRELMAN:   Correct.

    21                THE COURT:   So in that scenario it starts to look

    22   like they’re hiding the money.       So that’s the problem, right?

    23   If they’re just -- if people are just --

    24                MR. TSIRELMAN:   Correct.

    25                THE COURT:   -- walking out of the bank carrying
Case 1:08-cv-04405-PKC-PK Document 690 Filed 02/24/20 Page 21 of 58 PageID #: 19052



                                                                                21

     1   their pocketbook and wallet that looks fine.          But if they’re

     2   starting to throw money in the gutter, you know, then it looks

     3   like they stole it.

     4              MR. TSIRELMAN:     Correct.

     5              THE COURT:     And unless there’s a good explanation

     6   for it then that’s still what it looks like.          So that’s

     7   what --

     8              There -- there’s a gentleman in the courtroom.           Does

     9   anybody recognize him?

    10              MR. TSIRELMAN:     Yeah.    That’s the judgment debtor,

    11   Your Honor.

    12              THE COURT:     Is it --

    13              MR. MIRVIS:     Can I come to --

    14              THE COURT:     -- Mark Mirvis?

    15              MR. MIRVIS:     For a second?    I’m sorry.

    16              MR. TSIRELMAN:     Yeah.    That’s Mark Mirvis, Your

    17   Honor.

    18              THE COURT:     Do you want to talk to your client -- to

    19   your lawyer?

    20              I think he wants to talk to you.

    21              MR. TSIRELMAN:     May I, Your Honor?

    22              THE COURT:     Yeah.   Take a break.     Go talk to him.

    23              UNIDENTIFIED VOICE:       He’s pro se.

    24              MR. NATBONY:     Wait, who is it?

    25              UNIDENTIFIED VOICE:       It’s Mark Mirvis.    He’s pro se.
Case 1:08-cv-04405-PKC-PK Document 690 Filed 02/24/20 Page 22 of 58 PageID #: 19053



                                                                                22

     1   He’s not his lawyer.

     2              MR. NATBONY:      But that’s not his lawyer, Your Honor.

     3   He’s --

     4              THE COURT:      No?

     5              MR. NATBONY:      -- appearing here pro se.

     6                THE COURT:    Oh, wait.     Hold on.

     7                MR. MIRVIS:    My lawyer, Your Honor.      I had this

     8   lawyer.

     9                MR. NATBONY:    Not here.      Not in this case, Your

    10   Honor.

    11                THE COURT:    All right.     Hold on.   So --

    12                UNIDENTIFIED VOICE:      What --

    13                THE COURT:    Hold.    Wait.   Hold.

    14                MR. NATBONY:    He’s not representing Mr. Mirvis in

    15   this case.

    16                MR. TSIRELMAN:      I represent his wife and the

    17   daughter now.

    18                THE COURT:    Okay.    So I will give you a few moments

    19   to talk.   Please come back.

    20                MR. TSIRELMAN:      Okay.

    21                THE COURT:    This is the first time I’ve seen

    22   Mr. Mirvis I think.

    23                       [Pause in the proceedings.]

    24                MR. TSIRELMAN:      Thank you.

    25                THE COURT:    All right.     So, Mr. Tsirelman, is there
Case 1:08-cv-04405-PKC-PK Document 690 Filed 02/24/20 Page 23 of 58 PageID #: 19054



                                                                                23

     1   anything else you want to say at this point?

     2              MR. TSIRELMAN:        Your Honor, the -- Mr. Mirvis has

     3   informed me that this would -- there was an explanation.            It’s

     4   in the record.    I’m not going to go through it, but it had

     5   something to do with the daughter paying all the mortgage at

     6   the time --

     7              THE COURT:     Yeah.     I remember that.

     8              MR. TSIRELMAN:        -- and everything.    And so --

     9              THE COURT:     Yeah.     I remember that.

    10              MR. TSIRELMAN:        Right.   So I’m not going to go

    11   through them.

    12              THE COURT:     Yeah.    I remember that being given and I

    13   remember rejecting that.

    14              MR. TSIRELMAN:     Right.      Right.

    15              THE COURT:     Yes.    Okay.    So that -- that’s it?

    16              MR. TSIRELMAN:     Yes.

    17              THE COURT:     Okay.

    18              MR. NATBONY:     May I respond?

    19              THE COURT:     Go ahead, Mr. Natbony.

    20              MR. NATBONY:     Thank you, Your Honor.      So just a

    21   few -- just a few points in particular in response and then

    22   I’ll touch on hardship, if I may.         So there actually is some

    23   evidence in the record that I just want to point to Your Honor

    24   to.   And that’s in document 459-1 at paragraph 11.          You know,

    25   we refer to the fact that Tatyana Mirvis has said that both of
Case 1:08-cv-04405-PKC-PK Document 690 Filed 02/24/20 Page 24 of 58 PageID #: 19055



                                                                                24

     1   her parents, that means Mark and Lyubov, convinced her to deal

     2   with this fraudulent conveyance and accept the conveyance.            So

     3   both not only talked to Tatyana about this and convinced her

     4   to participate, but Your Honor has already found that the

     5   fraudulent conveyance in which Mr. Mirvis’ wife did

     6   participate was a fraudulent conveyance.         And I don’t know of

     7   any other explanations, you know, in the record.

     8              THE COURT:     So, I’m sorry.    You -- the -- you said

     9   it was document 459-1?

    10              MR. NATBONY:     Dash 1 --

    11              THE COURT:     Paragraph 11.    And that --

    12              MR. NATBONY:     Paragraph 11, I believe.

    13              THE COURT:     And that is the daughter’s affidavit?

    14              MR. NATBONY:     I believe that’s correct, Your Honor.

    15              THE COURT:     Okay.   All right.    I’ll double-check it.

    16   If I’m not right I’ll -- but that’s -- that is that testimony.

    17              THE COURT:     Okay.

    18              MR. NATBONY:     I -- you know, as far as this other

    19   case that, you know, Mr. Tsirelman says, “I have not seen that

    20   case.”   I know that it predates at least the second case that

    21   I’ve mentioned to you, Your Honor, which is the Hallmark case.

    22   I am happy to address it after the argument if you want, but

    23   the bottom line is it -- you know, I -- we believe that it’s

    24   on all fours.

    25              So there was a pattern here.        The other thing to
Case 1:08-cv-04405-PKC-PK Document 690 Filed 02/24/20 Page 25 of 58 PageID #: 19056



                                                                                25

     1   point out to Your Honor is the timing of these conveyances

     2   which, you know, should not be left aside.         I mean, if there

     3   was some reason to determine [ph.], why was it done within

     4   days of -- you know, of certain key dates relating to the

     5   default judgment here?      And by the way, Your Honor, the 459-1

     6   was Tatyana Mirvis’s affidavit.

     7               THE COURT:    Okay.

     8               MR. NATBONY:    Okay.    And it’s paragraph 11.     She

     9   says, “My parents told me it was the proper way to proceed.”

    10   So “my parents” in plural.

    11               As far as the auction price argument that

    12   Mr. Tsirelman made, I mean, it’s just entirely speculative.            I

    13   don’t know what the house will go for.         We know what the value

    14   is.   Even if you take Mr. Tsirelman’s numbers at face value

    15   there’s still going to be hundreds of thousands of dollars,

    16   you know, that can be exercised for a 45-million-dollar

    17   judgment.    You know, and I sit here and I listen to, you know,

    18   Mr. Tsirelman talk about, you know, bother and expense and

    19   unreasonable conduct.

    20               You know, in all fairness, Your Honor, if there’s

    21   been any unreasonable conduct here, you know, it’s been by

    22   Mr. Mirvis and his family.        Allstate has a 45 million-dollar

    23   judgment.    It’s seen pittance on that judgment and he just

    24   continues and continues to try and evade paying any portion of

    25   this judgment.
Case 1:08-cv-04405-PKC-PK Document 690 Filed 02/24/20 Page 26 of 58 PageID #: 19057



                                                                                26

     1              THE COURT:     He’s been held in contempt.

     2              MR. NATBONY:     Yes, Your Honor, he has.      You know,

     3   and -- you know, and let’s -- so I think -- I’d like to turn

     4   to hardship now unless, you know, Your Honor has further

     5   questions and I think first let’s -- I guess I’d like to deal

     6   with the child first, if I may.

     7              So there is a past history here of involving family

     8   members in evasion schemes and I think now we’ve gotten to a

     9   new low.   And, you know, now they’re using their grandson as a

    10   pawn to assert hardship.      And essentially what they’re asking

    11   the Court to do is exercise its discretion under 5240 and help

    12   them continue to evade the consequences of their action.            The

    13   Court -- a Court should reject that effort.

    14              So let’s look at what they argue.         Well, first I

    15   think it’s important to know that the sale of the home does

    16   not necessarily mean that the child or the family has to move

    17   or that the child has to change schools.         It’s the sale of a

    18   house.   If you talk about that house, a sale could lead to

    19   several options.     The family could rent it from new owners.

    20   They could cohabitate.      They could purchase it from the new

    21   owner or they could move to another home that is in the same

    22   area where the same school could be located or another house

    23   in the area.

    24              And even if they do move there’s no proof that

    25   alternate housing or schooling is not available to rent or buy
Case 1:08-cv-04405-PKC-PK Document 690 Filed 02/24/20 Page 27 of 58 PageID #: 19058



                                                                                27

     1   near -- rent or buy nearby or other schooling.          Yeah, I

     2   appreciate the tendency to put in words to catch people’s

     3   attention.    This family is not going to be on the street and

     4   the child is not going to be on the street.

     5                You know, the -- I will say that in some pleadings

     6   the -- that Mirvis’s wife put into the court she said, “Look,

     7   if need be I’m going to provide the Court with a detailed

     8   affidavit from a healthcare professional that shows the

     9   special needs of this child and why the move would have a

    10   substantial impact.”      Well, where is that, Your Honor?

    11                THE COURT:   Well, there was something filed, not

    12   just the --

    13                MR. NATBONY:   Well, I’m going to address that right

    14   now.

    15                THE COURT:   Yeah.   Okay.

    16                MR. NATBONY:   There’s --

    17                THE COURT:   But did you see that or that’s under --

    18                MR. NATBONY:   I did, yes.

    19                THE COURT:   Oh, okay.

    20                MR. NATBONY:   We did see it.     It was provided to us

    21   I think late Friday.

    22                THE COURT:   Okay.

    23                MR. NATBONY:   So they put in a letter from

    24   Dr. Blinderman and I will tell you, Your Honor, that that

    25   letter is totally worthless and here’s why.          First of all,
Case 1:08-cv-04405-PKC-PK Document 690 Filed 02/24/20 Page 28 of 58 PageID #: 19059



                                                                                28

     1   there’s no list of qualifications of this doctor, no

     2   background, no CV, no indication of any expertise whatsoever

     3   in child development.      In fact, I went on and I did a web

     4   search for him.     He’s a general pediatrician.       That’s what he

     5   is.   There’s no indication of any psychological developmental

     6   disability background.      It’s a one-paragraph letter oddly

     7   formatted, unsworn, not notarized, not under oath.           Doctor is

     8   not here today.     It’s not authenticated in any way.        Frankly,

     9   it should be ignored.

    10              But even if Your Honor chose to look at it there is

    11   no identification anywhere in that one-paragraph letter of

    12   what these special needs and disabilities are.          It just says

    13   there are certain unidentified needs and he needs care not

    14   found in every school.      He doesn’t say that the care is not

    15   available elsewhere.      He doesn’t say that the care isn’t even

    16   available through the Hewlett School District which, by the

    17   way, you know, looking online has a very significant special

    18   education program for speech therapy, occupational therapy and

    19   physical therapy.     You know, the affidavit of -- not in the

    20   affidavit -- it’s the one-paragraph, non-sworn statement --

    21   also assumes a move from the neighborhood, which is not a

    22   given.   It baldly says, “Taking the child out of current home

    23   will negatively affect his progress and development.”           How?

    24   What’s the basis for this statement?        There is nothing in this

    25   one-page letter.     Frankly, Your Honor, if this was an expert
Case 1:08-cv-04405-PKC-PK Document 690 Filed 02/24/20 Page 29 of 58 PageID #: 19060



                                                                                 29

     1   report it would be the classic case for application of

     2   Daubert.

     3                Then they also submitted to us on Friday a bunch of

     4   school reports.     And again, we believe that these are equally

     5   not providing a basis for application of this hardship.            No

     6   one is disputing here, Your Honor, that this child has some

     7   special needs but the question is, how is execution on the

     8   house going to truly impact the needs and development of this

     9   child?    And these school reports say nothing about that.

    10   Again, they are unauthenticated.        They are pure hearsay.      They

    11   should not be admitted.      But again, even if Your Honor wants

    12   to look at them there’s no mention in any one of those reports

    13   about the importance of any peer relationship at that school,

    14   of friends or teachers.      There is no mention in any of those

    15   reports of the impact or any impact of a change environment or

    16   a change of school or a change in residence, just not there at

    17   all.     All these reports do show is that the child is getting

    18   physical therapy, occupational therapy and speech therapy.

    19   And frankly, those services are provided by the Hewlett School

    20   District.    They have a special education plan in place that

    21   offers those services.

    22                So with respect to this hardship or this alleged

    23   hardship, we understand this is a difficult situation but it’s

    24   not one where they have the burden of coming to Your Honor and

    25   demonstrating and proving why Your Honor should exercise what
Case 1:08-cv-04405-PKC-PK Document 690 Filed 02/24/20 Page 30 of 58 PageID #: 19061



                                                                                30

     1   is a discretionary issue for Your Honor to basically take away

     2   Allstate’s right to execute on property when they just haven’t

     3   proved the impact that none of the submissions that they made

     4   talk about it with any specificity.        You know, and to the

     5   extent that they relied all on hardship for the family I’ll

     6   remind Your Honor that the family is currently paying mortgage

     7   payments in excess of $4200 a month.        That doesn’t include

     8   property taxes.     When you put it all together they’re

     9   currently paying $7,000 proc -- over $7,000 a month.

    10   Mr. Mirvis has admitted to an additional income of $2,000 a

    11   month.   His son-in-law who lives there as we put into evidence

    12   is a high-end real estate broker with over 500 million dollars

    13   of sales in the last few years.       And according to the website

    14   that we put in to Your Honor he is top-producing.           The family

    15   takes vacations and the Court has already denied an

    16   application by Mr. Mirvis for imporporous [ph.] relief in an

    17   application based on a lot of this evidence.

    18              You know, in all sincerity, Your Honor, the level of

    19   arguments that come from the Mirvis family, you know, are

    20   generally unsupported.      They like to throw things -- many

    21   things out there in the hopes that something will stick and I

    22   think Your Honor has seen many of these arguments, you know,

    23   for what they are worth.

    24              But to the extent that the Mirvis family is

    25   concerned about the child, might I suggest that Mr. Mirvis
Case 1:08-cv-04405-PKC-PK Document 690 Filed 02/24/20 Page 31 of 58 PageID #: 19062



                                                                                  31

     1   instead of opposing this application somehow maybe you should

     2   pay the $10,000 in attorney’s fees that Your Honor ordered and

     3   avoid the possibility of incarceration and being away from

     4   this grandson.

     5              THE COURT:     So what information do you have about

     6   Mr. Mirvis’s ability to live if this house were taken from

     7   him?

     8              MR. NATBONY:     Well, again, I’m looking at the family

     9   as a whole because the family is living there as a group, you

    10   know.   And as I --

    11              THE COURT:     But I’m try -- I’m asking you what

    12   insight you have into his financial situation.

    13              MR. NATBONY:     Right.    So I think what I’ve said is

    14   he -- we know that he has at least income of $2,000 a month.

    15   His wife has a full-time job.

    16              THE COURT:     Has he answered your request for

    17   information about his financial status?

    18              MR. NATBONY:     Yes.

    19              THE COURT:     Yes.

    20              MR. NATBONY:     He did.

    21              THE COURT:     Okay.

    22              MR. NATBONY:     So his wife has a full-time job.        He

    23   has a -- has some income for month.        But again, on this house,

    24   you know, he’s managing to pay over $8,000 a month, you know,

    25   when -- over $7,000 a month when you combine the mortgage and
Case 1:08-cv-04405-PKC-PK Document 690 Filed 02/24/20 Page 32 of 58 PageID #: 19063



                                                                                32

     1   the property taxes.     So, you know, how is he going to live?

     2   Well, if he’s managing to do that and pay $7,000 a month, you

     3   know, I think he can find another place to live.          And frankly,

     4   if the desire is for the son and the daughter-in-law and the

     5   child to be with them, there’s nothing stopping them from

     6   being able to do this.      And, you know, Mr. Tsirelman says,

     7   “Oh, there are cases out there and exercising of discretion.”

     8   Yeah, but if you look at those cases, Your Honor, you know,

     9   they’re either cases where real hardship has been proven --

    10   okay, that’s their burden.

    11              Okay.    They brought in not a single witness today.

    12   You know, they could have brought the doctor.          They could have

    13   brought other witnesses.      They chose not to.      The record is

    14   the record and that’s their burden on hardship.          And -- you

    15   know, and in that case I think the answer is they haven’t met

    16   their burden.    There’s enough in this record to show that they

    17   can live and they can live just fine.

    18              Anything else?

    19              THE COURT:     And under the homestead exemption they’d

    20   get $170,000 from the sale, is that right?

    21              THE COURT:     That’s correct, Your Honor.       I -- we’re

    22   not disputing that.     I mean, this is -- you know, we’re not

    23   looking for more than we’re entitled to under the law.           But

    24   the bottom line is when you have a wife that has, as this

    25   Court has found, participated in a fraudulent conveyance, and
Case 1:08-cv-04405-PKC-PK Document 690 Filed 02/24/20 Page 33 of 58 PageID #: 19064



                                                                                33

     1   those are the words that the Court used in the Hallmark case,

     2   participated in a fraudulent conveyance.         And when you’ve got

     3   a pattern, you’ve got the timing, you’ve got all of these,

     4   they have not come forth to dispute any of this.

     5               In the cases where there has been discretion awarded

     6   there’s either been an absolute finding of severe hardship

     7   which they have not done or there have been other instances.

     8   For instance, in one case that they cite the Court exercised

     9   its discretion not to ex -- execute on the home when they made

    10   a commitment to pay thousands of dollars a month to the

    11   judgment.    That hasn’t happened here.       So, you know, there are

    12   no other factors that would tend to allow this Court to

    13   exercise its discretion.      What the Court should do is hold

    14   this family, hold Mr. Mirvis to the consequences of their

    15   actions.

    16               THE COURT:    Let me just stop you there for a moment

    17   and a procedural question.

    18               MR. NATBONY:    Yes, Your Honor.

    19               THE COURT:    Is Mr. Mirvis a party to this motion

    20   such that he should be permitted to participate pro se?

    21               MR. NATBONY:    Yes.

    22               THE COURT:    Okay.    So should -- since he’s here

    23   perhaps I should invite him to say what he wants to say,

    24   right?   Since he’s pro se and you don’t represent him and

    25   Mr. Mirvis is here, I don’t want him to be excluded because
Case 1:08-cv-04405-PKC-PK Document 690 Filed 02/24/20 Page 34 of 58 PageID #: 19065



                                                                                34

     1   this --

     2               MR. MIRVIS:     [Indiscernible]

     3               THE COURT:     Yeah.    Why don’t you come up?

     4               MR. TSIRELMAN:       Your Honor, and may I just address

     5   some of the things he said before Mr. Mirvis --

     6               THE COURT:     Yeah.    Go ahead.

     7               MR. TSIRELMAN:       Thank you, Your Honor.   I’m going to

     8   start from --

     9               MR. NATBONY:     Ah --

    10               THE COURT:     Yes.

    11               MR. NATBONY:    Just before we go on, Your Honor --

    12               THE COURT:    What?

    13               MR. NATBONY:    I -- I have no problem with Mr. Mirvis

    14   participating.

    15               THE COURT:    Yes.

    16               MR. NATBONY:    But I presume I’ll have a right to

    17   cross-examine if I want to?

    18               THE COURT:    Well, if he hasn’t testified he

    19   hasn’t --

    20               MR. NATBONY:    Well, if he -- if he’s coming on to

    21   the record --

    22               THE COURT:    Well, if he hasn’t -- I -- he will

    23   participate as --

    24               MR. NATBONY:    As a pro se lawyer?

    25               THE COURT:     As a pro se litigant.
Case 1:08-cv-04405-PKC-PK Document 690 Filed 02/24/20 Page 35 of 58 PageID #: 19066



                                                                                35

     1                MR. NATBONY:   Let -- let’s --

     2                THE COURT:   If he’s not testifying under oath --

     3                MR. NATBONY:   Okay.    I’ll --

     4                THE COURT:   -- he is not subject to --

     5                MR. NATBONY:   I’ll address that if it need be later.

     6                THE COURT:   -- cross-examination.

     7                MR. NATBONY:   Okay.

     8                THE COURT:   If you want to call him as a witness

     9   he’s here.

    10                MR. NATBONY:   Okay.

    11                THE COURT:   So -- but I don’t think just because --

    12                MR. NATBONY:   I’ll address this later if I need to.

    13                THE COURT:   Right.    I think that the fact that a

    14   person is in court doesn’t mean he’s testifying.

    15                MR. NATBONY:   I agree, Your Honor.

    16                THE COURT:   Okay.    So he can participate I think --

    17   I didn’t expect him to be here, but he’s here and so I feel a

    18   little bit strange not allowing him to participate if he wants

    19   to.

    20                MR. NATBONY:   No objection, Your Honor.

    21                THE COURT:   Right.    And so that’s why I’ve --

    22                MR. NATBONY:   No objection.

    23                THE COURT:   -- invited him to be here.      If he wants

    24   to testify it needs to be under oath and then he would be

    25   subject to cross-examination.       If he doesn’t testify and it’s
Case 1:08-cv-04405-PKC-PK Document 690 Filed 02/24/20 Page 36 of 58 PageID #: 19067



                                                                                  36

     1   therefore not under oath the Court will take that as whatever

     2   it is.

     3              MR. NATBONY:     Thank you.

     4              THE COURT:     It’s not testimony.      Right.   Okay.

     5              So, Mr. Tsirelman, go ahead.

     6              MR. TSIRELMAN:     Thank you, Your Honor.        Just start

     7   from the -- from the end that opposing counsel has spoken

     8   about the case where they’ve agreed to base some of the

     9   judgment -- the distinguishing factor in that case was that

    10   the judgment debtor did not live in the house.          The judgment

    11   debtor was renting that house out so they were making an

    12   income of -- on that house and so the Court said that if you

    13   continue to pay --

    14              THE COURT:     That’s the Clarkson case?

    15              MR. TSIRELMAN:     I think so.

    16              THE COURT:     Yeah.   Okay.   But --

    17              MR. TSIRELMAN:     So that’s the distinguishing factor

    18   as far as --

    19              THE COURT:     But Mr. Natbony pointed out that the

    20   Hallmark Electronics case was the primary residence.

    21              MR. TSIRELMAN:     I believe so, yes.

    22              THE COURT:     Yeah.   Okay.

    23              MR. TSIRELMAN:     But -- right.     But where -- in a

    24   case where they asked him to pay they didn’t live there

    25   themselves.    There were tenants there and that’s why --
Case 1:08-cv-04405-PKC-PK Document 690 Filed 02/24/20 Page 37 of 58 PageID #: 19068



                                                                                 37

     1               THE COURT:    Yes.

     2               MR. TSIRELMAN:    -- the Court -- so that’s the

     3   distinction.

     4               THE COURT:    I understand that goes to hardship.

     5               MR. TSIRELMAN:    Right.

     6               THE COURT:    That it’s different when it’s an

     7   investment property.

     8               MR. TSIRELMAN:    Right.    As far as he made a lot of

     9   comments about the doctor not signing this and not notarizing

    10   this.    Pursuant to CPLR, at least a doctor’s statement does

    11   not have to be notarized.        It’s enough to be affirmed and --

    12               THE COURT:    Can you hold on a second?      Sorry.

    13                        [Pause in the proceedings.]

    14               Sorry.   Go ahead.

    15               MR. TSIRELMAN:    Yes.    Thank you, Your Honor.      And

    16   there’s a lot of speculation about the son-in-law selling,

    17   I’ve heard for the first time, half a billion dollars right

    18   now.    There’s -- you know, in all the times that they’ve

    19   complained about us not meeting our burden and showing the

    20   proof they’ve just been making speculation after speculation,

    21   statement after statement and there’s no proof whatsoever

    22   that --

    23               THE COURT:    I think there was something submitted in

    24   the record.

    25               MR. NATBONY:    It was, Your Honor.
Case 1:08-cv-04405-PKC-PK Document 690 Filed 02/24/20 Page 38 of 58 PageID #: 19069



                                                                                38

     1               THE COURT:    Yeah.   I see that here.

     2               MR. TSIRELMAN:    Right.    But, no --

     3               THE COURT:    It’s document 650-4?

     4               MR. TSIRELMAN:    Yes.

     5               THE COURT:    Okay.

     6               MR. TSIRELMAN:    I saw the document but there’s no

     7   in -- that document doesn’t show what his portion of all these

     8   sales is.

     9               THE COURT:    But it --

    10               MR. TSIRELMAN:    He didn’t --

    11               THE COURT:    It’s not an exact number but it’s

    12   listing very high end --

    13               MR. TSIRELMAN:    That’s the sales.

    14               THE COURT:    -- properties.

    15               MR. TSIRELMAN:    Right.    Yeah, but those are the

    16   sales, but what is his portion from these entire sales?

    17               THE COURT:    Well, I --

    18               MR. TSIRELMAN:    Did he make a dollar or did he make

    19   a million or ten billion?

    20               THE COURT:    Do you think he made a dollar?

    21               MR. TSIRELMAN:    No.    We just -- no, he made more

    22   than a dollar.

    23               THE COURT:    Okay.   So --

    24               MR. TSIRELMAN:    But there’s no -- what I’m saying is

    25   there’s nothing in the record to suggest how much did he
Case 1:08-cv-04405-PKC-PK Document 690 Filed 02/24/20 Page 39 of 58 PageID #: 19070



                                                                                39

     1   actually make from all these sales.

     2                THE COURT:   Well, usually Realtors get six percent.

     3                MR. TSIRELMAN:   Usually they do unless there’s a co-

     4   Realtor on --

     5                THE COURT:   Then they get three percent.

     6                MR. TSIRELMAN:   Correct.     Unless they are a small

     7   person down the totem pole who makes -- who’s an assistant.

     8                THE COURT:   One -- well, he’s not listed as an

     9   assistant.

    10                MR. TSIRELMAN:   He may not be listed as an

    11   assistant.

    12                THE COURT:   He’s a co-founder and partner and it

    13   says one of his top pro -- one of the -- on of New York City’s

    14   top-producing Realtors.

    15                MR. TSIRELMAN:   He just started to be a partner like

    16   maybe more than a year ago.

    17                THE COURT:   Oh, well --

    18                MR. TSIRELMAN:   He used to be -- he used to be

    19   [indiscernible] worker.

    20                THE COURT:   Okay.   So, Mr. Mirvis, if you want to --

    21                MR. TSIRELMAN:   I’m sorry.

    22                THE COURT:   -- put facts on the record you need

    23   to --

    24                MR. TSIRELMAN:   One sec.

    25                THE COURT:   -- be under oath.
Case 1:08-cv-04405-PKC-PK Document 690 Filed 02/24/20 Page 40 of 58 PageID #: 19071



                                                                                40

     1              MR. TSIRELMAN:     Ah.

     2              THE COURT:     Okay.   So I’m looking at what’s in the

     3   record and this is from the --

     4              MR. TSIRELMAN:     Okay.

     5              THE COURT:     -- Douglas Elliman site.      I don’t know

     6   if it’s true or not, but it is an official site.

     7              MR. TSIRELMAN:     Okay.   I’m sorry.

     8              THE COURT:     And it says that he is one of New York

     9   City’s top-producing Realtors after spending over half a

    10   decade with them.     It doesn’t say when he became a partner but

    11   at the moment when this was printed, which was August of 2019,

    12   it says he was co-founder -- team co-founder and partner.            And

    13   so I wouldn’t think he’s an assistant.         He may not make a full

    14   six percent, but certainly one percent of 45 million dollars,

    15   you know, is quite high.

    16              MR. TSIRELMAN:     I agree.

    17              THE COURT:     And then there’s a whole list of

    18   properties.    So I’m -- you’re right.      We cannot say with

    19   certainty what the exact dollar amount is, but I would think

    20   that it’s likely to get him into the top one percent possibly.

    21              MR. TSIRELMAN:     I’m not sure.

    22              THE COURT:     It’s just an inference.      Again, in the

    23   absence of actual numbers.

    24              MR. TSIRELMAN:     Correct.

    25              THE COURT:     The Court is allowed to make inferences.
Case 1:08-cv-04405-PKC-PK Document 690 Filed 02/24/20 Page 41 of 58 PageID #: 19072



                                                                                41

     1              MR. TSIRELMAN:     Correct.    And that’s -- my point is

     2   that they didn’t bring any numbers in.

     3              THE COURT:     Yeah.   Okay.

     4              MR. TSIRELMAN:     As far as living and paying for the

     5   house, my understanding is that the wife had a pension plan

     6   and she is cashing in that pension plan in order to pay some

     7   of the expenses.     And my other understanding is --

     8              THE COURT:     Is that in the record?

     9              MR. NATBONY:     No, Your Honor.

    10              MR. TSIRELMAN:     I’m not sure because I was not the

    11   attorney before.

    12              THE COURT:     Okay.   But once you became the

    13   attorney --

    14              MR. TSIRELMAN:     I don’t know if it’s in the record,

    15   Your Honor.

    16              THE COURT:     It’s not?

    17              MR. NATBONY:     It’s not in the record.

    18              MR. TSIRELMAN:     No.

    19              THE COURT:     Okay.

    20              MR. TSIRELMAN:     And I don’t know if this is in the

    21   record or not, but my understanding is they already defaulted

    22   on one of the mortgages.      Is that in the record?

    23              MR. NATBONY:     No.

    24              MR. TSIRELMAN:     Okay.

    25              THE COURT:     I have not seen that either.
Case 1:08-cv-04405-PKC-PK Document 690 Filed 02/24/20 Page 42 of 58 PageID #: 19073



                                                                                42

     1              MR. TSIRELMAN:     Okay.    Nothing else, Your Honor.

     2              THE COURT:     Okay.    All right.

     3              MR. NATBONY:     The only response I would have,

     4   Your -- Your Honor covered the son-in-law’s issue but the

     5   doctor’s statement that he submitted was also not affirmed.

     6   So it’s not even affirmed.

     7              THE COURT:     Right.    Okay.   So -- and I note that the

     8   child was born after the judgment was entered.          So it’s not --

     9   I mean, the time that people have been living in this house

    10   is -- it’s a few years but it’s not a long time.

    11              Can you -- I don’t know if this is in the record so

    12   I’ll just ask.    How long did Mr. and Mrs. Mirvis live in the

    13   house?

    14              MR. TSIRELMAN:     Since 1999, I believe.      ‘99 or ‘98.

    15              THE COURT:     Okay.

    16              MR. NATBONY:     I think that’s right, Your Honor.

    17              THE COURT:     Okay.

    18              All right.     Mr. Mirvis, I’ve -- since you’re here

    19   I’ve invited you to sit at counsel table because you are a

    20   party in this case.     You are not represented by counsel and so

    21   I’ll let you say what you want to say but if you’re adding

    22   facts that are not in the record they will not be considered

    23   part of the record unless you testify to them under oath.            If

    24   you do testify under oath you will also be subject to cross-

    25   examination.    But if you want to say anything in terms of the
Case 1:08-cv-04405-PKC-PK Document 690 Filed 02/24/20 Page 43 of 58 PageID #: 19074



                                                                                43

     1   legal issues or anything else I’ll --

     2              MR. MIRVIS:     I don’t want to testify on the record

     3   but I can say couple things to say about my grandson.           I don’t

     4   know if it’s -- if not --

     5              THE COURT:     Yeah.    Well, I mean, at the moment we --

     6   I have what has been submitted.       We’ve been careful to protect

     7   your grandson’s privacy by not using names and things like

     8   that.

     9              MR. MIRVIS:     Okay.

    10              THE COURT:     If you want to say something about him

    11   I’ll give you space to say it.       We’ve been given a piece of

    12   paper and I don’t know since that’s not your --

    13              MR. MIRVIS:     This is the doctor -- so this is the

    14   doctor for --

    15              UNIDENTIFIED VOICE:      Your Honor, this was admitted

    16   Friday under seal.     It is just so that he can see --

    17              THE COURT:     What was submitted.

    18              UNIDENTIFIED VOICE:      -- what was submitted.

    19              THE COURT:     Okay.

    20              MR. MIRVIS:     Yeah.   I just want to say -- I want to

    21   say about my grandson.      I mean, he’s four years -- yesterday

    22   he got four years and eight months.        He didn’t say a word.

    23   He, if you called -- his name is S.        If you called his name,

    24   let’s say his parents call him S. he make no reaction.           Or to

    25   think he’s norm -- this is normal.        I mean, 100 percent it’s
Case 1:08-cv-04405-PKC-PK Document 690 Filed 02/24/20 Page 44 of 58 PageID #: 19075



                                                                                 44

     1   not normal.    He’s -- at night he’s not sleep -- I mean, he’s a

     2   sick kid and why doctor not testify by law -- I mean, legally,

     3   I mean, they’re not notarized because he said, “I not notarize

     4   any papers.    I’m busy.”    He got very busy practice.       This is

     5   the doctor who from day one he’s doctor for S.          And this is a

     6   ba -- our -- I mean, for me main thing can -- in this li -- in

     7   this life right now this is the -- this baby.          Nobody else.

     8              And same thing for all our members of our family.

     9   And this is what has [indiscernible] us a lot and this is --

    10   my daughter got only one baby so far and she’s 35 years old.

    11   And, I mean, she’s very depressed and they are -- I’m sure you

    12   can understand that.      And this is what I want to say.

    13              THE COURT:     Okay.   Thank you.    And certainly I

    14   appreciate that that is dis -- distressing for a family.            The

    15   issue is what happens when the house is sold and --

    16              MR. MIRVIS:      This is probably because the household

    17   because he’s always in the house.        I mean, only he going to

    18   the special school five days a week, Monday through Friday,

    19   until 2 o’clock; 2:20 it’s finished his school day.           And only

    20   lately, last couple month, he was going a little bit more

    21   happy because he was crying all the time.         I mean, it’s a real

    22   part of our life.     I mean, it’s -- this is what we deal right

    23   now.   And the rest of the things for us it’s important, of

    24   course, but this is most important to us in our life.

    25              THE COURT:     Okay.   Thank you.    Anything else?
Case 1:08-cv-04405-PKC-PK Document 690 Filed 02/24/20 Page 45 of 58 PageID #: 19076



                                                                                  45

     1              MR. MIRVIS:     No.

     2              THE COURT:     Okay.

     3              MR. NATBONY:     Nothing else, Your Honor.

     4              THE COURT:     Anything from either of the parties?

     5              MR. TSIRELMAN:     No, Your Honor.     Thank you.

     6              MR. NATBONY:     No, Your Honor.

     7              THE COURT:     All right.    So I take it that the

     8   request is kind of an all or nothing.         It’s the sale of the

     9   whole house.    You’re not asking for half the house to be sold.

    10   I don’t know if -- I don’t know how that would be practicable

    11   so I’m just asking the question in case you have a thought.

    12              MR. NATBONY:     Well, I -- I think that’s right, Your

    13   Honor.   I think -- the only question that I think

    14   Mr. Tsirelman really is -- exists is who ends up getting part

    15   of the proceeds, right?      I mean, you know, I -- I mean, our

    16   position is we’re entitled to all of the proceeds except for

    17   the homestead exemption, you know, of the 175.          But I -- I’m

    18   not sure how you can sell half a house.         I agree with you.

    19              THE COURT:     Yeah.   That’s why I was wondering.       So

    20   if the Court agrees with you and says Mrs. Mirvis forfeits her

    21   half of the house because she engaged in a fraudulent

    22   conveyance then the house gets -- the whole house gets sold.

    23   The family may or may not get evicted depending on the new

    24   owner and you get the proceeds after a subtraction of all of

    25   those other things, the mortgage and the homestead exemption.
Case 1:08-cv-04405-PKC-PK Document 690 Filed 02/24/20 Page 46 of 58 PageID #: 19077



                                                                                46

     1              MR. NATBONY:     Yes, Your Honor.

     2              THE COURT:     And if the Court rules the other way and

     3   says Mrs. Mirvis didn’t do anything wrong, she gets to keep

     4   her portion of it.     Then the house can’t get sold because you

     5   can’t sell half a house.

     6              MR. NATBONY:     Well, I --

     7              THE COURT:     And so you’d have to wait for the levy

     8   and the lien --

     9              MR. NATBONY:     No.   I would --

    10              THE COURT:     No?

    11              MR. NATBONY:     I would suggest, Your Honor, that the

    12   house can get sold.

    13              THE COURT:     Okay.

    14              MR. NATBONY:     And if there is -- I mean, again we

    15   would not agree that that result should occur.

    16              THE COURT:     I agree.

    17              MR. NATBONY:     But if that’s -- if Your Honor --

    18              THE COURT:     I’m just trying to think through --

    19              MR. NATBONY:     -- goes that way --

    20              THE COURT:     Yeah.

    21              MR. NATBONY:     -- practically, I would think that the

    22   whole house could still be sold.        Allstate would get whatever

    23   share it’s get -- it gets and Mrs. Mirvis would get her share

    24   of the proceeds.

    25              THE COURT:     How would that work?     Well, I’m just --
Case 1:08-cv-04405-PKC-PK Document 690 Filed 02/24/20 Page 47 of 58 PageID #: 19078



                                                                                 47

     1   the practicality of it has my head spinning.          That’s why I

     2   was -- I -- you know, when I originally read the papers that’s

     3   what I thought you were asking for.         Then I stopped in my

     4   tracks --

     5               MR. NATBONY:     Yeah.

     6               THE COURT:     -- and I thought, wait, hold on.      How

     7   does that work?     And then I --

     8               MR. NATBONY:     Well, see, I think -- I think this is

     9   the whole point of why Clarkson and Hallmark say that, you

    10   know, this is why you have to terminate the tenancy by the

    11   entirety because otherwise, I mean, I guess if Your Honor goes

    12   that route and doesn’t terminate it and, you know, Mr. Mirvis,

    13   not wishing that on anyone, but if Mirvis were to pass before

    14   his wife then essentially Allstate is out of luck and the

    15   fraudulent scheme that was attempted to be put into place

    16   essentially succeeds, you know, through other means.           So --

    17               THE COURT:    Well, it’s not through other means.
    18   What happens then is it is as if --

    19               MR. NATBONY:    Right.    But it’s --

    20               THE COURT:    -- they never tried the fraudulent

    21   conveyance.

    22               MR. NATBONY:    That’s right.     That’s right.    But, I

    23   mean, the --

    24               THE COURT:    Right.     So they are not really better

    25   off for having tried it.      Do you see what I’m saying?
Case 1:08-cv-04405-PKC-PK Document 690 Filed 02/24/20 Page 48 of 58 PageID #: 19079



                                                                                48

     1                MR. NATBONY:    I --

     2                THE COURT:    If they had -- because if they hadn’t

     3   tried to convey this to their daughter in the first instance

     4   we wouldn’t be having this discussion today because the law

     5   would say that Mrs. Mirvis gets to keep her half of the house.

     6   Full stop.    All right.    I mean, maybe we would be having the

     7   conversation but just on how do you sell half a house?           And

     8   so --

     9                MR. NATBONY:    That’s what I said.

    10                THE COURT:    Yeah.    So I’m just --

    11                MR. NATBONY:    Yeah.    I mean, I still --

    12                THE COURT:    Yeah.

    13                MR. NATBONY:    I’m sorry, Your Honor.     I did not mean

    14   to --

    15                THE COURT:    I was just trying through the practical

    16   parts.   I thought maybe I was missing something.

    17                MR. NATBONY:    No.    But I --

    18                THE COURT:    And so it has to be an all or nothing.

    19                MR. NATBONY:    No.    I mean, I still think there is --

    20   I mean, I’m not sure what is the stop to selling the entire

    21   house and giving to Mrs. Mirvis the portion that is her

    22   interest.    I mean, otherwise --

    23                THE COURT:    Well, but you couldn’t do -- could you

    24   do that if -- let’s rewind the clock and do a --

    25                MR. NATBONY:    I would suggest --
Case 1:08-cv-04405-PKC-PK Document 690 Filed 02/24/20 Page 49 of 58 PageID #: 19080



                                                                                 49

     1              THE COURT:     -- account of factual history.       Right.

     2   So let’s --

     3              MR. NATBONY:     Okay.

     4              THE COURT:     -- do account of factual exercise.

     5   Suppose -- the record is undisputed that Mr. and Mrs. Mirvis

     6   have lived in this house since 1999 and they are co-owners of

     7   the house, right?     And so let’s assume -- and let’s assume

     8   that they just kept doing that.       All right.     And let’s assume

     9   they didn’t try to do any of this funny business with the

    10   daughter and so giving her the house for $10.          And so let’s

    11   assume they’re just living there peacefully and you’ve got

    12   your judgment and you want to collect on your judgment and

    13   you -- you’re having trouble finding bank accounts and other

    14   things.   Okay.   So could you then come to the Court and ask

    15   the Court to sell the entire house even though Mrs. Mirvis has

    16   the -- her interest?

    17              MR. NATBONY:     Okay.   Two points on that.      First of

    18   all, I would think that the CPLR -- I think it’s 5240 or just

    19   off the top of my head -- just as it gives discretion that

    20   Mr. Tsirelman has suggested you exercise, would give you

    21   discretion to faction a remedy but would allow that.

    22              Secondly, if what Your Honor is suggesting would be

    23   true then in essence fraudsters can insulate, you know, the

    24   ability to execute on property merely by entering into

    25   tenancies by the entirety.       And I --
Case 1:08-cv-04405-PKC-PK Document 690 Filed 02/24/20 Page 50 of 58 PageID #: 19081



                                                                                50

     1               THE COURT:     Only if they had extreme foresight and

     2   did something 20 years ago.

     3               MR. NATBONY:     Well, but the point --

     4               THE COURT:     Right?

     5               MR. NATBONY:     But the point is that that would

     6   essentially say the tendency by the entireties, you know, as a

     7   per se rule, you know, are off base.

     8               THE COURT:     But that --

     9               MR. NATBONY:     But I don’t think that’s --

    10               THE COURT:     That may be in certain circumstances,

    11   which is the point of tendencies in the entirety, right?

    12               MR. NATBONY:    Right.   But I --

    13               THE COURT:    For marital homes.     I’m just thinking

    14   out loud.

    15               MR. NATBONY:    No, no, no.    I hear you.

    16               THE COURT:    Because of -- just trying to figure out

    17   where the fault lines are here, right?         So if they hadn’t

    18   engaged in the fraudulent conveyance/attempt they may well be

    19   protected or not because the only reason -- the only way we

    20   get Mrs. Mirvis’s share is because you said she engaged in the

    21   fraud -- in the fraudulent conveyance.

    22               MR. NATBONY:    That’s correct.

    23               THE COURT:    Right.    So if she hadn’t, the reverse

    24   may well be true or not.      If she hadn’t, then life would go on

    25   for them.
Case 1:08-cv-04405-PKC-PK Document 690 Filed 02/24/20 Page 51 of 58 PageID #: 19082



                                                                                51

     1               MR. NATBONY:    The only point I would reiterate again

     2   is I still think that the CPLR provision --

     3               THE COURT:    Right.

     4               MR. NATBONY:    -- would give Your Honor discretion to

     5   find a remedy --

     6               THE COURT:    To fi -- to -- okay.

     7               MR. NATBONY:    -- to protect the judgment creditor as

     8   well.

     9               THE COURT:    Right.    And that’s what I’m asking for

    10   some help in because I don’t --

    11               MR. NATBONY:    Okay.

    12               THE COURT:    I don’t know what that remedy would look

    13   like and that’s why I -- I’ve got this binary --

    14               MR. NATBONY:    Yeah.   No, I hear you.

    15               THE COURT:    -- choice in my head, which is that it’s

    16   an all or nothing.     If there’s a different way I’d like to

    17   hear it.    I’m not saying that’s how I’m going to rule.         I just

    18   want to make sure I’m thinking through all the options because

    19   all or nothing --

    20               MR. NATBONY:    May I have a moment?

    21               THE COURT:    Sure.

    22                       [Pause in the proceedings.]

    23               MR. NATBONY:    So I appreciate Your Honor’s

    24   [indiscernible] and I’m not sure that I have an immediate

    25   solution.
Case 1:08-cv-04405-PKC-PK Document 690 Filed 02/24/20 Page 52 of 58 PageID #: 19083



                                                                                52

     1               THE COURT:     Okay.

     2               MR. NATBONY:     I can try to be creative and submit

     3   something to Your Honor if you wanted in a couple of days.

     4               THE COURT:     Yeah.   I -- yeah, you don’t need to be

     5   creative.    I’m just --

     6               MR. NATBONY:     I mean, I’m just --

     7               THE COURT:     -- wondering if I’m missing something.

     8               MR. NATBONY:     Right.   I mean, I -- so that -- that I

     9   think is where I am.      I’m not sure I have something off the

    10   top of my head that would help you in that regard.

    11               THE COURT:     Okay.   All right.   Thank you.

    12               So likewise, Mr. Tsirelman, if -- do you think it’s

    13   an all-or-nothing proposition or do you think there’s

    14   something that can be done halfway because your -- your

    15   clients may have an argument that they’re not the judgment

    16   debtors but Mr. Mirvis certainly is, you know.          His --

    17               MR. TSIRELMAN:     Correct, Your Honor.

    18               THE COURT:     His assets are subject to collection and

    19   so I wonder if you think -- if you can think of a way that

    20   enables the judgment creditors to get what the Court -- what

    21   the law says they’re entitled to and protect your clients

    22   nevertheless.

    23               MR. TSIRELMAN:     Your Honor, the law in New York

    24   is -- there is a possibility and I’ve mentioned that before in

    25   my opening arguments.      But to be frank, what the law allows
Case 1:08-cv-04405-PKC-PK Document 690 Filed 02/24/20 Page 53 of 58 PageID #: 19084



                                                                                53

     1   the creditor is really not worth a lot so they can -- there is

     2   an option.    They can sell his present posse -- it’s called

     3   present possessory interest and right to survivorship.           And

     4   the new purchaser would become a tenant in common.           So the

     5   tenant -- the tenancy by the entirety would be extinguished

     6   and the purchaser would become a tenant in common with the

     7   wife.   They’d both be tenants in common.        But because that

     8   interest itself really doesn’t have a lot of value, to be

     9   frank, so --

    10                THE COURT:     Who would want to have that?

    11                MR. TSIRELMAN:    Right.

    12                THE COURT:   Right.

    13                MR. TSIRELMAN:    Right.   So -- and this is why the

    14   courts have fashioned the remedies pursuant to CPLR 5240 and

    15   said you already have -- the law protects you in a lien on the

    16   judgment on the house and should the wife predecease the

    17   husband you can have the whole thing.

    18                THE COURT:   Okay.

    19                MR. NATBONY:    We were thinking, Your Honor,

    20   somewhere along the same line as Mister --

    21                MR. TSIRELMAN:    Right.

    22                MR. NATBONY:    -- Tsirelman was.    If there is always

    23   the possibility of actually selling the half interest.

    24                THE COURT:   Well, what -- what’s the market for

    25   that?
Case 1:08-cv-04405-PKC-PK Document 690 Filed 02/24/20 Page 54 of 58 PageID #: 19085



                                                                                 54

     1                MR. NATBONY:   I -- I’m not -- I mean, I -- you know,

     2   I -- you know, I mean, I suppose if -- you know, if the desire

     3   here is to keep the family intact, then I guess there are some

     4   family members that may want to purchase that half.           I mean,

     5   you’ve got the high-end real estate --

     6                THE COURT:   Well, so let’s play this out.

     7                MR. NATBONY:   Okay.   But I’m just --

     8                THE COURT:   Okay.   So -- and so --

     9                MR. NATBONY:   I’m trying to be creative here --

    10                THE COURT:   Yeah.   So if --

    11                MR. NATBONY:   -- as Your Honor has suggested.

    12                THE COURT:   If that were to happen --

    13                MR. NATBONY:   Yeah.

    14                THE COURT:   -- and a family member came forward,

    15   it’s an auction so highest bidder wins, right?          So let’s

    16   assume there are no other bidders.        So it’s a family member

    17   that buys.    Let’s assume that the value is super low then what

    18   do you get?

    19                MR. NATBONY:   Yeah.   I -- no, I hear you, Your

    20   Honor, which is again why I think that given the history here

    21   and given continued efforts to evade payment of this judgment

    22   that it should be an all as opposed to a nothing decision.

    23   And if you go back and look again at some of the 5240 cases

    24   that Mr. Tsirelman relies on, you know, I spoke about some of

    25   them being in -- included in agreement to pay, you know, going
Case 1:08-cv-04405-PKC-PK Document 690 Filed 02/24/20 Page 55 of 58 PageID #: 19086



                                                                                55

     1   forward, others that showed real hardship, which has not been

     2   shown here.     Another group of cases that were out there were

     3   when the creditor had not in the past taken actions to enforce

     4   against the judgment so that it was a huge surprise, right, to

     5   the potential debtor, you know, and a situation they could not

     6   have anticipated.

     7              This is a situation that they certainly should have

     8   anticipated and for -- and Allstate certainly has not been in

     9   the position where it has lacked enforcement activity.           It has

    10   done everything it humanly can, or corporate entities that

    11   can, to move this thing forward.

    12              THE COURT:     Is there anything on the record as to

    13   when Tatyana and her family moved into the house?

    14              MR. NATBONY:     One second.

    15                       [Pause in the proceedings.]

    16              I’m looking, Your Honor.       I don’t see a specific

    17   date.   Yeah.   And by the way, just so that Your Honor knows,

    18   in this document 459-1 that I referred --

    19              THE COURT:     Yes.

    20              MR. NATBONY:     -- Tatyana also testified that their

    21   family income -- and admittedly it goes back a few years --

    22   was well into the high six figures.

    23              THE COURT:     Okay.

    24              MR. NATBONY:     You know, in 2014, 2015.      So they

    25   clearly were making more than a dollar.
Case 1:08-cv-04405-PKC-PK Document 690 Filed 02/24/20 Page 56 of 58 PageID #: 19087



                                                                                56

     1                THE COURT:    Okay.

     2                MR. TSIRELMAN:    Your Honor --

     3                THE COURT:    Yes.

     4                MR. TSIRELMAN:    That’s hearsay evidence but

     5   Mr. Mirvis said that -- that Tatyana moved in in 1999 with

     6   them when they bought the house.

     7                THE COURT:    But there’s no evidence of that?

     8                MR. TSIRELMAN:    Correct.    That’s fine.   I --

     9                THE COURT:    Yes.

    10                MR. TSIRELMAN:    I prefaced that with a hearsay

    11   exception.

    12                THE COURT:    To be given whatever weight by the

    13   Court, if any?

    14                MR. TSIRELMAN:    Correct.

    15                THE COURT:    Okay.    All right.   Is there anything

    16   else anybody wants to add?

    17                MR. NATBONY:    No, Your Honor.

    18                MR. TSIRELMAN:    No, Your Honor.    Thank you.

    19                THE COURT:    Mr. Mirvis, anything from you?

    20                MR. MIRVIS:    No, Your Honor.

    21                THE COURT:    Okay.    Hold on a second, so I didn’t

    22   miss anything.

    23                       [Pause in the proceedings.]

    24                All right.    Great.    So I will take this under

    25   advisement and issue a written decision.
Case 1:08-cv-04405-PKC-PK Document 690 Filed 02/24/20 Page 57 of 58 PageID #: 19088



                                                                                57

     1              MR. NATBONY:     Thank you, Your Honor.

     2              THE COURT:     All right.    Thank you very much.

     3              MR. TSIRELMAN:     Thank you, Your Honor.

     4                  (Proceedings concluded at 12:45 p.m.)

     5                                 * * * * * *

     6

     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
Case 1:08-cv-04405-PKC-PK Document 690 Filed 02/24/20 Page 58 of 58 PageID #: 19089



                                                                                58

     1              I certify that the foregoing is a court transcript

     2   from an electronic sound recording of the proceedings in the

     3   above-entitled matter.

     4

     5

     6

     7                                 Ruth Ann Hager, C.E.T.**D-641

     8   Dated:   February 18, 2020

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
